DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/632257 (‘257) with filing date on 2/26/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application ‘257 fails to provide support for the limitation: (ii) assessing at least one caption quality factor associated with prior initial ASR captions generated during the ongoing call; (iii) delaying broadcast of HU voice signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU voice signal broadcast delay.
The disclosure of the prior-filed application, Application No. 14/953631 (‘631) with filing date on 11/30/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application ‘631 fails to provide support for the limitation: (ii) assessing at least one caption quality factor associated with prior initial ASR captions generated during the ongoing call; (iii) delaying broadcast of HU voice signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU voice signal broadcast delay.
(ii) assessing at least one caption quality factor associated with prior initial ASR captions generated during the ongoing call; (iii) delaying broadcast of HU voice signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU voice signal broadcast delay.
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications above.   The disclosure of the prior-filed application, Application No. 15/729069 to provide adequate support or enablement for claims 1 - 20; hence the effective filing date for the instant application was 10/10/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Johansson (US 2014/0180667 A1) in view of Knighton (US 2015/0341486 A1).
Re claims 1, 11, 16:
1. Johansson teaches a captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) (Johansson, Abstract; fig. 5 show a plurality of users (AU and 
during an ongoing call between the AU and the HU (Johansson, fig. 5): 
(i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal (Johansson, [0060], “audio streams 22 can be converted into text streams 32 … ”; [0061], “estimate or determine an accuracy rating of the transcribed text stream”); 
(ii) assessing at least one caption quality factor associated with prior initial ASR captions generated during the ongoing call (Johansson, [0061], “the reporter to compare the transcribed text stream 32 with the corresponding audio stream 22 thereby estimate or determine an accuracy rating of the transcribed text stream 32”; [0062]); 
(iii) delaying broadcast of HU signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU signal broadcast delay (Johansson, [0054], “speed governor 50 controls the transcription process so that the text 32 is output at an adjustable speed based on at least one of:  … the recognition quality of generated audio stream 22, the transcription accuracy of text streams 32 with respect to audio stream 22”; [0059], “the speed governor 50 is configurable to increase the speed of transcription when the transcription accuracy is high, and decrease the speed of transcription when the transcription accuracy is low”; [0065], “the speed governor 50 allows manual or automatic control of the processing speed or processing delay of the transcription engine of the converter”). 

11. A captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) (Johansson, Abstract; fig. 5 show a plurality of users (AU and HU)) where the assisted user uses a captioned device and the hearing user uses a hearing user's device to facilitate the communication, the captioned device including a display screen for presenting captions and broadcasting the hearing user's signals (Johansson, [0062]; [0075]; [0093], “Input/output or I/O devices (including but 
during an ongoing call between the AU and the HU (Johansson, fig. 5): 
(i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal (Johansson, [0060], “audio streams 22 can be converted into text streams 32 … ”; [0061], “estimate or determine an accuracy rating of the transcribed text stream”); 
(iii) quantifying a degree of ASR error corrections generated (Johansson, [0061], “the reporter to compare the transcribed text stream 32 with the corresponding audio stream 22 thereby estimate or determine an accuracy rating of the transcribed text stream 32”; [0062]); 
(iv) delaying presentation of the ASR text captions via the AU's captioned device by a delay duration; and (v) automatically adjusting the delay duration as a function of the degree of ASR error corrections that occurred during at least a portion of the call between the AU and the HU (Johansson, [0054], “speed governor 50 controls the transcription process so that the text 32 is output at an adjustable speed based on at least one of:  … the recognition quality of generated audio stream 22, the transcription accuracy of text streams 32 with respect to audio stream 22”; [0059], “the speed governor 50 is configurable to increase the speed of transcription when the transcription accuracy is high, and decrease the speed of transcription when the transcription accuracy is low”; [0065], “the speed governor 50 allows manual or automatic control of the processing speed or processing delay of the transcription engine of the converter”). 

16. A captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) (Johansson, Abstract; fig. 5 show a plurality of users (AU and HU)) where the assisted user uses a captioned device and the hearing user uses a hearing user's device to facilitate the communication, the captioned device including a display screen for presenting captions and broadcasting the hearing user's signals (Johansson, [0062]; [0075]; [0093], “Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) may be coupled to the system either directly or through intervening I/O controllers”), respectively, the method comprising the steps of: 
during an ongoing call between the AU and the HU (Johansson, fig. 5): 

(ii) presenting the ASR text captions to the AU via the captioned device display (Johansson, fig. 5; [0085]); 
(iii) receiving a call assistant (CA) request signal from the AU via the captioned device requesting call assistant (CA) captioning service (Johansson, [0031], “reporter” - CA); 
(iv) linking the call to a CA at a remote relay (Johansson, [0088] – [0090], “simultaneously  reporting in multiple languages, only one reporter is required on-site while other members of the reporting team can be off-site voice writing, transcribing and reporting remotely at any location.  … the reporting system 10 comprises storage and networking means to facilitate the reporting process described herein. All”); and  
(v) receiving at least some CA text captions associated with the HU's voice signal; and (vi) presenting the CA text captions via the captioned device display (Johansson, [0071], “real-time editor 60 for editing the transcribed text streams 32 in real-time based on data related to the audio source 14”; a reporter may edit the transcribed test streams). 

Johansson does not explicitly disclose the captioned device including a speaker for presenting captions and broadcasting the hearing user's voice signals; nor (iii) delaying broadcast of HU voice signal to the AU.    Knighton et al. (US 2015/0341486 A1) teaches adaptive telephone relay service systems (Knighton, Abstract).  Knighton teaches the captioned device including a speaker for presenting captions and broadcasting the hearing user's voice signals; and (iii) delaying broadcast of HU voice signal to the AU (Knighton, [0007], “ACTS provides a textual transcription (i.e., captions) of the remote party's portion of a live telephone conversation, enabling persons with hearing loss to both listen to and read the words spoken by the remote party in the conversation”; [0505], “the switch 505b may receive audio and text captions from the adaptive captioning servers 508, and pass them to the CTS party devices 502 in the appropriate format (e.g., VoIP for Internet phones 502a, or the PSTN for conventional CTS phones 502b)”; fig. 5; [0093], “the alignment may take into account a time delay of generating the final captions”).   

Johansson does not explicitly disclose (ii) using the ASR engine to correct errors in the initial ASR captions.   Knighton teaches using ii) using the ASR engine to correct errors in the initial ASR captions (Knighton, [0093], “Measuring the quality of the preliminary captions may also include performing an analysis … error rate between the aligned text segments”; fig. 7, 705 - , 706 – “Good Recognition Quality? … No”, 708 - “Operator Assisted Automated Caption Generation”; if the recognition quality (error rate) below a threshold; the caption can be corrected by another “Operator Assisted Automated caption generation” (708); [0105], “the speech recognition algorithm has incorrectly recognized the word "zoo" as "boo"; has incorrectly recognized the word "monkeys" as "one keys"; and has incorrectly recognized the word "elephants" as "elf ants." In some embodiments, and as depicted, if the speech recognition algorithm has a low confidence score for certain captions”).   Therefore, in view of Knighton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the speech recognition system described in Johanson, by checking the quality threshold taught by Knighton, in order to correct the errors by the automated captioning system and improve the automated captioning system (Knighton, [0083]).

Re claims 2 – 4:
2. The method of claim 1 wherein the caption quality factor is related to the level of ASR error correction to the initial ASR captions prior to a current time during at least a portion of the ongoing call (Johansson, [0061], “the reporter to compare the transcribed text stream 32 with the corresponding audio stream 22 thereby estimate or determine an accuracy rating of the transcribed text stream 32”; [0062]). 

3. The method of claim 2 wherein the at least a portion of the ongoing call includes a most recent duration of time preceding a current time.  4. The method of claim 2 wherein ASR error corrections occur within X 

Re claims 5 – 10:
5. The method of claim 1 wherein ASR text captions are presented to the AU via the captioned device (Johannson, [0045]). 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Engelke et al. (US 2001/0005825 A1) in view of Knighton (US 2015/0341486 A1).
Re claims 1, 11, 16:
1. Engelke teaches a captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) where the assisted user uses a captioned device and the hearing user uses a hearing user's device to facilitate the communication, the captioned device including a display screen and a speaker for presenting captions and broadcasting the hearing user's voice signals (Engelke, Abstract; [0029]; figs. 1 - 2), respectively, the method comprising the steps of: 
during an ongoing call between the AU and the HU (Engelke, figs. 1 - 2): 
(i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal (Engelke, [0051], “Error Rate”); 
(iii) delaying broadcast of HU voice signal to the AU; and (iv) based on the at least one caption quality factor, adjusting a duration of the HU voice signal broadcast delay (Engelke, [0046]; [0051]; [0052]).

11. A captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) where the assisted user uses a captioned device and the hearing user uses a hearing user's device to facilitate the communication, the captioned device including a display screen and a 
during an ongoing call between the AU and the HU (Engelke, figs. 1 - 2): 
(iv) delaying presentation of the ASR text captions via the AU's captioned device by a delay duration; and (v) automatically adjusting the delay duration as a function of the degree of ASR error corrections that occurred during at least a portion of the call between the AU and the HU (Engelke, [0046]; [0051]; [0052]).

16. A captioning method for presenting captions to an assisted user (AU) during communication with a hearing user (HU) where the assisted user uses a captioned device and the hearing user uses a hearing user's device to facilitate the communication, the captioned device including a display screen and a speaker for presenting captions and broadcasting the hearing user's voice signals, respectively, the method comprising the steps of: 
during an ongoing call between the AU and the HU (Engelke, figs. 1 - 2):  
(ii) presenting the ASR text captions to the AU via the captioned device display; (iii) receiving a call assistant (CA) request signal from the AU via the captioned device requesting call assistant (CA) captioning service (Engelke, [0031]; [0045] – [0046]);  
(iv) linking the call to a CA at a remote relay; and (v) receiving at least some CA text captions associated with the HU's voice signal; and (vi) presenting the CA text captions via the captioned device display (Engelke, [0031]; [0045] – [0046]).

Engelke does not explicitly disclose (i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal; (ii) assessing at least one caption quality factor associated with prior initial ASR captions generated during the ongoing call.   

Engelke does not explicitly disclose (i) using an automated speech recognition (ASR) engine to generate initial ASR captions associated with the HU's voice signal;  (ii) using the ASR engine to correct errors in the initial ASR captions;  (iii) quantifying a degree of ASR error corrections generated;

Engelke does not explicitly disclose (i) using an automated speech recognition (ASR) engine to generate ASR captions associated with the HU's voice signal.

Knighton teaches an adaptive telephone relay service system (Knighton, Abstract).  Knighton further teaches Engelke’s deficiency (Knighton, [0093], “Measuring the quality of the preliminary captions may also include performing an analysis … error rate between the aligned text segments”; fig. 7, 705 – “Estimate Recognition Quality” - initial ASR text caption, 706 – “Good Recognition Quality? … No”, 708 - “Operator Assisted Automated Caption Generation”; if the recognition quality (error rate) below a threshold; the caption can be corrected by another “Operator Assisted Automated caption generation” (708); [0105], “the speech recognition algorithm has incorrectly recognized the word "zoo" as "boo"; has incorrectly recognized the word "monkeys" as "one keys"; and has incorrectly recognized the word "elephants" as "elf ants." In some embodiments, and as depicted, if the speech recognition algorithm has a low confidence score for certain captions”).  Therefore, in view of Knighton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Engelke, by providing the caption quality factor as taught by Knighton, in order to determine whether the recognition quality satisfies a quality threshold. For example, the adaptive captioning servers 508 may perform grammatical checks, compare the results with prior results for that CTS user's conversations, etc (Knighton, [0019]). 

Re claim 2:
2. The method of claim 1 wherein the caption quality factor is related to the level of ASR error correction to the initial ASR captions prior to a current time during at least a portion of the ongoing call (Knighton, fig. 7). 

Re claims 3 – 4:
3. The method of claim 2 wherein the at least a portion of the ongoing call includes a most recent duration of time preceding a current time.  4. The method of claim 2 wherein ASR error corrections occur within X 

Re claims 5 – 10:
5. The method of claim 1 wherein ASR text captions are presented to the AU via the captioned device (Engelke, figs 1 – 2). 

6. The method of claim 5 wherein the ASR performs error corrections on the ASR text captions and those error corrections are made in the text presented by the captioned device (Knighton, [0093], “Measuring the quality of the preliminary captions may also include performing an analysis … error rate between the aligned text segments”; fig. 7, 705 – “Estimate Recognition Quality” - initial ASR text caption, 706 – “Good Recognition Quality? … No”, 708 - “Operator Assisted Automated Caption Generation”; if the recognition quality (error rate) below a threshold; the caption can be corrected by another “Operator Assisted Automated caption generation” (708); [0105], “the speech recognition algorithm has incorrectly recognized the word "zoo" as "boo"; has incorrectly recognized the word "monkeys" as "one keys"; and has incorrectly recognized the word "elephants" as "elf ants." In some embodiments, and as depicted, if the speech recognition algorithm has a low confidence score for certain captions”). 

7. The method of claim 5 wherein ASR text presentation to the AU is delayed and wherein the delay duration is based at least in part on the quality factor (Engelke, [0046]; [0051]; [0052]). 

8. The method of claim 7 wherein the ASR text and HU voice signal are presented substantially synchronously to the AU (Engelke, [0047]). 

9. The method of claim 5 wherein the captioned device enables the AU to adjust synchronicity of the ASR text and HU voice signal (Engelke, [0047]). 



Re claim 12:
12. The method of claim 11 wherein the step of using the ASR engine to correct errors takes X seconds and wherein a maximum delay duration is X seconds (Engelke, [0006], “The delay before transmission of transcribed text may be adjusted, for example, dynamically based on error rates, perceptual rules, or call assistant or user preference”; any delay can be represented by the time unit: seconds). 

Re claim 13:
Engelke states the delay before transmission of transcribed text may be adjusted, for example, dynamically based on error rates, perceptual rules, or call assistant or user preference (Engelke, [0006]).  Engelke does not explicitly disclose zero second delay.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide zero second because Applicant has not disclosed that such design provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Engelke to adjust delay to be zero.

Re claims 14 – 15:
14. The method of claim 12 further including broadcasting the HU voice signal to the AU via the captioned device.  15. The method of claim 14 wherein the HU voice signal is broadcast substantially simultaneously with presentation of the ASR captioned text (Engelke, [0031]; [0045] – [0046]). 

Re claims 17 – 19:
17. The method of claim 16 wherein the step of receiving at least some CA text captions includes receiving captions that correspond to the entire HU voice signal subsequent to linking the call to the CA at the remote relay (Engelke, figs. 1 – 3). 



Re claim 20:
20. The method of claim 16 further including using the automated speech recognition (ASR) engine to generate error corrections for the initial ASR text captions and using the error corrections to make in line corrections to the ASR text captioned presented via the captioned device (Knighton, [0093], “Measuring the quality of the preliminary captions may also include performing an analysis … error rate between the aligned text segments”; fig. 7, 705 – “Estimate Recognition Quality” - initial ASR text caption, 706 – “Good Recognition Quality? … No”, 708 - “Operator Assisted Automated Caption Generation”; if the recognition quality (error rate) below a threshold; the caption can be corrected by another “Operator Assisted Automated caption generation” (708); [0105], “the speech recognition algorithm has incorrectly recognized the word "zoo" as "boo"; has incorrectly recognized the word "monkeys" as "one keys"; and has incorrectly recognized the word "elephants" as "elf ants." In some embodiments, and as depicted, if the speech recognition algorithm has a low confidence score for certain captions”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 61 of U.S. Patent No. 10389876. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘876.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10748523. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 73 of U.S. Patent No. 10917519. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘519.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715